Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT
THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made as of
February 27, 2014 by OMNICARE, INC., a corporation organized and existing under
the laws of the State of Delaware (the “Company”), and RANDALL CARPENTER
(“Executive”), collectively referred to as the “Parties.”
RECITALS:
WHEREAS, Executive is the Senior Vice President, Chief Information Officer for
the Company;
WHEREAS, Executive and the Company were parties to a certain Employment
Agreement dated March 25, 2011, which expired on May 2, 2013 (the “Employment
Agreement”);
WHEREAS, Executive is currently an at-will employee of the Company;
WHEREAS, Executive and the Company are parties to a certain Senior Executive
Severance Plan dated April 26, 2013 (the “Severance Plan”);
WHEREAS, Executive and the Company are parties to a Performance Restricted Stock
Unit Award Agreement and several other Award Agreements by letters dated
February 22, 2013; April 30, 2012; and May 2, 2011 (collectively, the “Awards”);
WHEREAS, Executive and the Company mutually agree that Executive’s employment
will terminate on March 28, 2014 and that he has the opportunity to remain
employed during the Transition Period (as defined below) to assist with the
transition of certain responsibilities and tasks related to the Company’s
information systems;
WHEREAS, subject to the conditions herein, should Executive remain employed
during the Transition Period, when his employment ends Executive will be
entitled to the payments and benefits set forth in Section 3 of this Agreement
if at that time he executes and does not revoke his signature to the additional
General Release attached as Exhibit B hereto (the “Release”);
WHEREAS, with the Parties’ execution of this Agreement, the obligations of the
Company, if any, with respect to the Employment Agreement, Severance Plan, and
Awards will terminate; and
WHEREAS, the Parties wish to settle their mutual rights and obligations arising
from such separation from employment subject to the terms and conditions as
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Parties hereto, the Parties agree as
follows:
1.    Termination of Omnicare Agreements. Except as provided in Section 8 of
this Agreement, the Parties agree that as of the date on which this Agreement is
fully executed, the Employment Agreement, Severance Plan, Awards, and all other
contracts or agreements existing between Executive and the Company
(collectively, the “Omnicare Agreements”) will terminate (the “Omnicare
Agreements Termination Date”). This Agreement, and any exhibits hereto, shall
stand in the place of the Omnicare Agreements and constitute the only
contractual relationship between the Parties.
2.    Termination of Employment.
(a)    The Parties intend that Executive shall remain employed with the Company
in order to assist with the transition of responsibilities and tasks within the
information services function (the “Transition Period”). The Parties agree that
Executive’s employment with the Company will end no later than the date that the
Transition Period is complete (the “Employment Termination Date”). As of the
date of this Agreement, the Parties anticipate that the Transition Period will
be completed and the Employment Termination Date will be March 28, 2014.
Executive agrees that he must sign and not revoke his signature to the attached
Release in order to be entitled to the benefits set forth in Section 3 of this
Agreement.
(b)     Executive agrees that until his Employment Termination Date he shall
perform those tasks, and either be present at the Company’s offices or be
available, as directed by the Chief Executive Officer and/or President and Chief
Operating Officer or their designee and thereby contribute toward a meaningful
transition of his duties, including IT, client, customer, and other business
relationships.  As part of such transition, (on or before the Employment

1



--------------------------------------------------------------------------------



Termination Date), Executive shall: (i) provide to the Chief Executive Officer
and/or President and Chief Operating Officer or their designee in a format
directed, a plan for the transition of IT and all other duties and business
relationships under Executive’s control and responsibility to a Company
representative as designated by the Chief Executive Officer and/or Chief
Operating Officer; (ii) fully cooperate as requested in calling clients and
communicating Omnicare’s message (to both clients and employees) as provided to
him by the Chief Executive Officer and/or President and Chief Operating Officer
or their designee to effectuate a smooth transition; and (iii) provide to the
Chief Executive Officer and/or President and Chief Operating Officer or their
designee all of Executive’s IT, operational, institutional and business
knowledge and all of the customer and contractual information known by Executive
that relate to the performance of Executive’s duties for the Company.  
Executive shall also participate in the interview referred to in Section 7 (a)
below.
(c)    Executive shall also make himself available after the Employment
Termination Date, from time to time as needed and provide information and
assistance to the Company and its affiliates that relate to his prior positions
with and work conducted on behalf of the Company and its affiliates. Such
assistance shall include, but not be limited to providing the Chief Executive
Officer and/or President and Chief Operating Officer or their designee all of
Executive’s operational, institutional, IT and  business knowledge and all of
the customer and contractual information known by Executive that relate to the
performance of Executive’s duties for the Company. Executive shall not remove,
copy, or utilize any of the Company’s files, memoranda, documents, records,
electronic records, or software except as in the interest of the Company in the
performance of the tasks he is to perform pursuant to this Section 2(c).
3.    Separation Benefits. Subject to Executive’s execution of this Agreement on
the date hereof and the non-revocation of such signature, should Executive
remain employed through the Transition Period and execute within three (3)
business days following the Employment Termination Date the Release attached as
Exhibit B and not revoke his signature to the Release, the Company shall provide
Executive with the following benefits:
(a)    Severance. The Parties understand that the Executive’s termination of
employment with the Company will be treated as a “Qualifying Termination,” as
defined by the Severance Plan. Accordingly, the Company shall pay the Executive
an aggregate severance amount of Six Hundred, Twenty-Two Thousand and Eight
Hundred Dollars ($622,800) (the “Severance Amount”), in cash, payable ratably
for eighteen (18) months in accordance with the Company’s standard payroll
practices. Such eighteen (18) month period will begin within fourteen (14) days
following the expiration of the seven (7) day revocation period set forth in the
Release (Exhibit B).
(b)    Pro-Rata Bonus. For the avoidance of doubt, the Parties agree that
Executive is not entitled to any Pro-Rata bonus under the Company’s Annual
Incentive Plan, or any other plan or policy, upon the termination of his
employment or in the future.
(c)    Vesting of Stock Awards. The 10,000 shares of restricted stock granted to
Executive on May 2, 2011 but not yet vested or exercisable shall immediately
become fully vested on the Omnicare Agreements Termination Date and will
thereafter be freely transferable (subject to any restrictions under applicable
securities law or the Company’s insider trading policy for senior executives).
Further, the 20,625 shares of restricted stock granted to Executive on April 30,
2012 but not yet vested or exercisable shall immediately become fully vested on
the Omnicare Agreements Termination Date and will thereafter be freely
transferable (subject to any restrictions under applicable securities law or the
Company’s insider trading policy for senior executives).
(d)    Welfare Benefits. To the extent permitted by applicable law, and provided
the Company is able to provide such benefits without the imposition on the
Company of any tax or penalty, if Executive timely elects and pays for
continuation coverage under the Company’s group health plan in accordance with
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company will reimburse Executive for the Company’s portion (as in
effect from time to time for active employees of the Company) of the premium for
such coverage for Executive and his eligible dependents for eighteen (18)
months; provided, however, that (i) if the Company determines that it cannot
continue such payments without penalties or adverse tax consequences to the
Company, the Company shall pay directly to Executive a lump-sum cash amount
equal to the then-unpaid amount of the Company’s portion of the premium for such
coverage, provided that such cash payment does not result in any such penalties
or adverse tax consequences and (ii) in the event Executive obtains other
employment that offers substantially similar or more favorable benefits, taken
as a whole, such premium payments by the Company or other rights under this
Section 3(d) shall immediately cease.     

2



--------------------------------------------------------------------------------



(e)    Outplacement Services. The Company shall reimburse Executive up to Ten
Thousand Dollars ($10,000) for the Executive Transition program with Lee Hecht
Harrison. All expenses for the Executive Transition program will be billed
directly to Company.
(f)     Ayco. Executive shall be entitled to receive services from The Ayco Co.,
LP through calendar year 2014.
(g)    Consequences of Revocation of Release. If Executive’s signature to this
Agreement is revoked prior to the expiration of the seven (7) day revocation
period set forth in Section 10(b), then any payments, benefits or rights
provided pursuant to Section 3 of this Agreement shall be forfeited, and upon
such revocation, any of the Company’s obligations under this Agreement shall be
null and void ab initio, and the Omnicare Agreements shall in any event
terminate. If Executive’s signature to the General Release (Exhibit B) is
revoked prior to the expiration of the seven (7) revocation period set forth in
the Release, then any payments, benefits or rights provided pursuant to Section
3 shall be forfeited. In the event the General Release (“Exhibit B”) is revoked,
Executive’s employment shall in any event cease as of the Employment Termination
Date, and upon such revocation, any of the Company’s obligations under this
Agreement shall be null and void ab initio, and the Omnicare Agreements shall in
any event terminate.
4.    Benefits Otherwise Due to Executive.
(a)    Accrued Salary/Vacation Time/Business Expenses. Following the separation
of Executive’s employment, Executive shall be entitled to receive from the
Company Executive’s accrued but unpaid base salary through the date he separates
from his employment. Executive shall also be entitled to his accrued and unused
PTO through the date he separates from his employment, which the Parties agree
will be no more than Seventeen Thousand, Seven Hundred and Sixty Dollars
($17,760), representing 88.97 hours of PTO, and any unreimbursed business
expenses through the date he separates from his employment.
(b)    Other Benefits. Following the separation of his employment, Executive
will be paid any amount due under any other welfare and pension benefit plan of
the Company in accordance with the terms of each such plan and applicable law.
Except as specifically provided in this Agreement, Executive will not be due any
other payments or benefits from the Company in connection with the separation of
Executive’s employment, including, without limitation, any payments under any
formal or informal benefit or severance plan of the Company or any equity or
cash-based award agreement.
5.    Other Company Stock and Relocation Expenses. To avoid any confusion, the
Parties acknowledge and agree that:
(a)    As of the date of this Agreement, Executive has been fully reimbursed for
all relocation expenses incurred as a result of Executive’s
transition/relocation to Omnicare and is not entitled to any additional
compensation associated with Executive’s relocation/transition.
(b) The 4,693 restricted shares of common stock granted to Executive in the
Award Agreement letter dated February 22, 2013 but not yet vested or exercisable
shall be forfeited on the Employment Termination Date.
(c)    The 7,039 performance stock units granted to Executive in the Performance
Restricted Stock Unit Award Agreement but not yet vested or exercisable shall be
forfeited on the Employment Termination Date.
(d)    The 1,173 claw-back performance stock units granted to Executive and
referred to as “Claw-Back Shares” in the Performance Restricted Stock Unit Award
Agreement shall be forfeited on the Employment Termination Date.
    (e)    The 840 stock options granted to Executive in the Stock Plus Program
but not yet vested or exercisable shall automatically vest per the terms of the
Stock Plus Program plan.
(f)    Executive has satisfied all repayment obligations pertaining to his
relocation expenses. The Company is not entitled to any additional payments from
Executive concerning his relocation.
6.    No Consideration Absent Execution of this Agreement and No Additional
Payment Owed. Executive understands and agrees that Executive would not receive
the monies or benefits specified in Section 3 of this Agreement except for
Executive’s execution of and non-revocation of Executive’s signature to this
Agreement and the fulfillment of the promises contained herein, and Executive’s
execution of and non-revocation of Executive’s

3



--------------------------------------------------------------------------------



signature to the Release attached as Exhibit B and the fulfillment of the
promises contained therein. Except as provided in Section 4, Executive shall not
be due any payments or benefits from the Company in connection with Executive’s
employment or the termination of his employment. Executive further acknowledges
and agrees that the payments reflected in Section 3 of this Agreement include
payment for other severance or salary continuation obligations due from the
Company, if any, and that Executive is owed no additional payment under any
plan, agreement or policy outside of the payments provided for in this
Agreement.
7.    Cooperation.
(a)    In consideration for the payments and benefits to Executive hereunder,
Executive hereby agrees that Executive shall reasonably cooperate with the
Company and its affiliates and provide information and assistance to the Company
and its affiliates that relate to his prior positions with and work conducted on
behalf of the Company and its affiliates. Such assistance shall include, but not
be limited to providing the Chief Executive Officer and/or President and Chief
Operating Officer or their designee all of Executive’s operational,
institutional, IT and  business knowledge and all of the customer and
contractual information known by Executive that relate to the performance of
Executive’s duties for the Company. In connection with Executive's cooperation
duties and responsibilities under this Section 7, Executive shall provide,
within fifteen (15) days following the execution of this document by both
Parties, an exit interview with an individual or individuals designated by the
Company. Executive hereby represents and warrants that during such exit
interview Executive shall provide a thorough and comprehensive description of
all facts known to him personally, to the full extent of Executive’s knowledge
or belief, that the Company or any of the Releasees (as defined herein) has
violated or is currently in violation of any federal or state law, regulation,
standard, requirement, or Corporate Compliance Program (specifically including
but not limited to the Federal False Claims Act, 31 U.S.C. § 3729 et seq., or
any state law equivalent, the Civil Monetary Penalties Law, 42 U.S.C. §
1320a-7a, the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812, or the
Federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b et seq.).
(b)    Executive further agrees to assist the Company and its affiliates with
respect to all reasonable requests to provide documents, testify, or otherwise
assist in connection with any legal proceeding or matter relating to the Company
and its affiliates, including but not limited to, any Federal, state or local
audit, proceeding or investigation, other than proceedings relating to the
enforcement of this Agreement or other proceedings in which the Executive is a
named party whose interests are adverse to those of the Company. Executive also
hereby consents to testify on behalf of the Company should the Company designate
him to testify pursuant to a subpoena served on the Company pursuant to Rule
30(b)(6) of the Federal Rules of Civil Procedure or any similar state or agency
rule. All such requests to provide services, including any subpoenas, shall be
scheduled with good faith consideration for Executive’s personal, employment,
and other obligations. The Company shall reimburse Executive for all reasonable
travel, lodging and other similar expenses incurred in connection with
fulfilling his obligations under this Section 7(b).
(c)    Executive hereby agrees that he shall notify the Company promptly (and in
any event within two (2) business days) if he is contacted in connection with
any governmental investigation that may concern the Company or its affiliates
and, without limitation of the foregoing, shall forward to the Company’s General
Counsel, by overnight delivery, any subpoena or other document received by him
in connection with any such matter within two business days of receipt.
(d)    Executive hereby agrees that he shall notify the Company promptly (and in
any event within two (2) business days) if he is contacted in connection with
any litigation or proceeding that may concern the Company or its affiliates and,
without limitation of the foregoing, shall forward to the Company’s General
Counsel, by overnight delivery, any subpoena or other document received by him
in connection with any such matter within two (2) business days of receipt.
(e)    Executive acknowledges and agrees that he is not aware of any potential
violations of any laws involving the Company or any of its affiliates and/or any
potential violations of the Company’s Code of Conduct, in each case that he has
not already reported to the Company.
8.    Noncompetition, Nonsolicitation and Nondisclosure.
(a)    For the avoidance of doubt, Executive’s Noncompetition, Nonsolicitation
and Nondisclosure Agreement that Executive executed on March 13, 2013, attached
hereto as Exhibit A (the “Noncompetition Agreement”), is incorporated by
reference herein, and its provisions – except for Sections 12, 16 and 17, to the
extent

4



--------------------------------------------------------------------------------



they are in conflict with the provisions of this Agreement – shall continue in
full force and effect from and after the Employment Termination Date.
(b)     Further, Executive and Company have agreed that Executive’s
Noncompetition Agreement will not preclude Executive from engaging directly or
indirectly, whether as an employee, officer, manager, director, shareholder,
partner, consultant, or representative, or in any other capacity, with an acute
care hospital, so long as the acute care hospital is not a Customer (as defined
in Executive’s Noncompetition Agreement). For the avoidance of doubt, the term
Customer includes, but is not limited to, Kindred Healthcare, Inc.
9.    Mutual Non-Disparagement Covenant. Executive shall not make any
statements, whether written or oral, disparaging or denigrating the Company,
including its current, former and future officers, directors, employees, agents,
representatives, attorneys, and shareholders. Executive’s obligations under this
Section 9 extend to, but are not limited to, text messages, e-mail
communications, and comments or postings on blogs, comment boards or social
media websites including, but not limited to, Facebook, Twitter, MySpace or
LinkedIn. The Company shall instruct its executive officers not to make any
statements, whether written or oral, disparaging or denigrating Executive. This
Section 9 does not, in any way, restrict or impede the Executive from complying
with any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order or otherwise
violate Section 8 of this Agreement. The Executive shall promptly provide
written notice of any such order to the General Counsel of the Company.
10.    General Release of All Claims.
(a)    Release. In exchange for the consideration provided in this Agreement
including the offer of continued employment during the Transition Period,
Executive knowingly and voluntarily releases and forever discharges the Company
and its parent corporation, affiliates, subsidiaries, divisions, predecessors,
insurers, successors and assigns, and their current and former employees,
attorneys, officers, directors and agents thereof, both individually and in
their business capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Executive has or may have
against Releasees as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:
•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Age Discrimination in Employment Act of 1967 (“ADEA”);

•
The Worker Adjustment and Retraining Notification Act;

•
The Fair Credit Reporting Act;

•
The Family and Medical Leave Act;

•
The Equal Pay Act;

•
The False Claims Act (including the qui tam provisions thereof);

•
The Sarbanes-Oxley Act of 2002;

•
The Older Workers Benefit Protection Act;

•
any other federal, state or local law, rule, regulation, or ordinance;

•
any public policy, contract, tort, or common law; or

•
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.

This Release shall not, however, apply to any rights to indemnification from the
Company Executive may have or any benefit to which Executive is entitled under
any tax qualified pension plan of the Company or its affiliates, COBRA
continuation coverage benefits or any other welfare benefits required to be
provided by statute (claims with respect thereto, collectively, "Excluded
Claims").
Executive further agrees, warrants, promises and covenants that, to the maximum
extent permitted by law, neither Executive, nor any person, organization, or
other entity acting on Executive’s behalf has filed or will file, sued or will
sue, caused or will cause, or permitted or will permit to be filed, initiated or
will initiate any lawsuit for damages or

5



--------------------------------------------------------------------------------



other relief (including injunctive, declaratory, monetary or other relief)
against the Releasees other than Excluded Claims. Executive has not assigned or
transferred, and will not assign or transfer, any claim that Executive is
waiving and releasing herein, nor has Executive purported to do so. If any claim
is not subject to release, to the extent permitted by law, Executive waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other Releasee is a party.
(b)     Knowing and Voluntary Waiver. Executive has been given but has
voluntarily declined twenty-one (21) days to review this Agreement. Executive
has been advised to consult with an attorney prior to signing this Agreement.
Executive may revoke his signature to this Agreement for a period of seven (7)
calendar days following the date on which Executive signs this Agreement. Any
revocation within this period must be submitted, in writing, to J. Phenise
Poole, Associate General Counsel, and state, “I hereby revoke my acceptance of
our Separation Agreement.” The revocation must be personally delivered to J.
Phenise Poole or her designee, or mailed to Omnicare, Inc., 900 Omnicare Center,
201 E. Fourth Street, Cincinnati, Ohio 45202, and postmarked within seven (7)
calendar days after Executive signs this Agreement. Executive agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original up to twenty-one (21) calendar day
consideration period. By signing this Agreement, Executive freely and knowingly,
and after due consideration, enters into this Agreement intending to waive,
settle and release all claims Executive has or might have against Releasees.
11.    Miscellaneous.
(a)    Requests for Reference. Executive agrees that he shall direct any third
party seeking verification of his employment with the Company to Kirsten
Marriner, Chief Human Resources Officer. The Chief Human Resources Officer shall
address all such requests as appropriate.
(b)    Section 409A Compliance.
(i)    To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Internal Revenue Code (“Code Section
409A”), and this Agreement shall be construed and applied in a manner consistent
with this intent.
(ii)    With respect to any payment or benefit under this Agreement, if any,
that is deferred compensation subject to Code Section 409A (after taking into
account all exclusions applicable to such payment under Code Section 409A) (the
“Separation Payments”), Executive shall not be deemed to have terminated
employment until he is deemed to have a Separation from Service (as defined
below), and Executive’s right to receive the Separation Payments shall be
treated as a right to receive a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii). As used under this Agreement, a
“Separation from Service” occurs when Executive dies, retires, or otherwise has
a termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.
(iii)    Notwithstanding any other provision herein to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under this Agreement is subject to Code Section 409A, (i) the amount of
such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (ii) reimbursement of any such expense shall be made by no later
than December 31 of the year following the calendar year in which such expense
is incurred, and (iii) the Executive’s right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
(iv)    Notwithstanding any provision to the contrary in this Agreement, in the
event that a payment under the Agreement is considered to be nonqualified
deferred compensation under Code Section 409A, and such amount is payable by
reason of Executive’s termination of employment with the Company, the payment
will not be made to Executive prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of Executive’s Separation from
Service (as such term is defined above) or (ii) the date of Executive’s death,
if Executive is deemed at the time of such Separation from Service to be a
Specified Employee as defined in Code Section 409A. All payments and benefits
which had been delayed pursuant to the immediately preceding sentence shall be
paid to Executive in a lump sum upon expiration of such six-month period (or if
earlier upon Executive’s death). In addition,

6



--------------------------------------------------------------------------------



in the event a payment under the Agreement is considered to be nonqualified
deferred compensation under Code Section 409A and if such payment could be made
or commence in more than one taxable year depending upon when Executive signs
the required separation agreement and general release, the payment must be made
or commence in the second taxable year.
(c)     Withholding. All payments and benefits payable pursuant to this
Agreement shall be subject to reduction by all applicable withholdings, offsets,
social security and other federal, state and local taxes and deductions.
(d)     Confidentiality. Executive shall keep the terms of this Agreement
absolutely confidential and will not disclose such terms to any other person or
entity other than Executive’s legal or tax advisor(s) except as authorized by
the Company in writing or to the extent necessary for Executive to comply with
applicable laws and regulations.
(e)     Waiver. Failure of the Parties at any time to enforce any provision of
this Agreement or to require performance by the other party of any provisions
hereof shall in no way affect the validity of this Agreement or any part hereof
or the right of either party thereafter to enforce its rights hereunder; nor
shall it be taken to constitute a condonation or waiver by the party of that
default or any other or subsequent default or breach.
(f)    Return of Company Property. Executive shall return to the Company all
files, memoranda, documents, records, electronic records, software, copies of
the foregoing, credit cards, keys, identification badges and any other property
of the Company or its affiliates in his possession.
(g)    Consent to Jurisdiction and Waiver of Jury Trial. The Parties hereby (i)
agree that any suit, proceeding or action at law or in equity (an “Action”)
arising out of or relating to this Agreement must be instituted in a state or
federal court located within Hamilton County, Ohio; (ii) waive any objection
which he or it may have now or hereafter to the laying of the venue of any such
Action; (iii) irrevocably submit to the jurisdiction of any such Action; (iv)
waive any claim or defense of inconvenient forum; and (v) knowingly,
voluntarily, and intentionally waive their right to a jury trial with respect to
any claims arising in connection with this Agreement. The Parties irrevocably
agree that service of any and all process which may be served in any such Action
may be served upon him or it by registered mail to the addresses referred to in
Section 11(h) hereof, or to such other address as the Parties shall designate in
writing by notice duly given in accordance with Section 11(h) hereof, and that
such service shall be deemed effective service of process upon the Parties in
any such Action. The Parties irrevocably agree that such service of process
shall have the same force and validity as if service were made to him or it
according to the law governing such service in the State of Ohio, and waive all
claims of error by reason of any such service.
(h)    Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:
If to the Company:
J. Phenise Poole, Associate General Counsel
Omnicare, Inc.
900 Omnicare Center
201 E. Fourth Street
Cincinnati, OH 45202
If to Executive:
Randall Carpenter
[Address Redacted]
[Address Redacted]
Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
(i)    Assignment. No rights of any kind under this Agreement shall, without the
prior consent of the Company, be transferable to or assignable by Executive or
any other person or, except as provided by applicable law, be subject to
alienation, encumbrance, garnishment, attachment, execution or levy of any kind,
voluntary or involuntary.

7



--------------------------------------------------------------------------------



This Agreement shall be binding upon and shall inure to the benefit of the
Company and its respective successors and assigns.
(j)    Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Ohio, without regard to the
conflicts of law principles thereof.
(k)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same document.
(l)    Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
(m)    Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Parties hereto and, except as expressly set forth herein,
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, concerning the subject matter hereof,
including but not limited to the Omnicare Agreements. All negotiations by the
Parties concerning the subject matter hereof are merged into this Agreement, and
there are no representations, warranties, covenants, understandings or
agreements, oral or otherwise, in relation thereto by the Parties hereto other
than those incorporated herein, and the Executive has not relied on any other
representations, warranties, covenants, understandings or agreements in signing
this Agreement. No subsequent modification or amendment of this Agreement shall
be binding unless executed in writing by the Parties.
(n)    Consequences of Breach by Executive. Executive acknowledges that the
Company is entering this Agreement in reliance on his promises, agreements,
warranties, and covenants to adhere to each of the responsibilities and duties
as described throughout this Agreement, and that the promises, agreements,
warranties, covenants, duties, responsibilities and obligations set forth in
each Section of this Agreement each constitute a material inducement for the
Company to enter this Agreement. In the event that Executive materially breaches
any provision of this Agreement, Executive agrees that the Company shall cease
payments and benefits under Section 3 of this Agreement. Executive further
acknowledges and agrees that the Company would be irreparably harmed by any
actual or threatened violation of this Agreement that involves disclosure of the
existence, terms, or amount payable under this Agreement, or any actual or
threatened violations of the provisions contained in Exhibit A to this
Agreement. Accordingly, in the event of any violation, threatened violation, or
attempted violation of any such provisions by Executive, Executive shall be
subject to legal action for such breach or violation and may be held liable to
the Company for contractual and/or other legal or equitable remedies, including
return of payments provided under this Agreement and, without posting any bond,
the Company shall be entitled to a temporary restraining order, temporary and
permanent injunctions, specific performance, and other equitable relief.
Executive agrees to indemnify and hold the Company harmless from and against any
and all loss, cost, damage, or expense, including without limitation, attorneys’
fees that arise out of any breach by Executive of this Agreement, including but
not limited to the provisions contained in Exhibit A. All rights and remedies of
the Company under this Agreement are cumulative and in addition to all other
rights and remedies which may be available to the Company.
(o)    Clawback. Executive acknowledges that any compensation provided under
this Agreement may be subject to a clawback to the extent required by law under
Section 954 of the Dodd-Frank Act.
(p)    Severability. Should any provision of this Agreement be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. For the purpose of avoidance of any confusion, Executive
and the Company acknowledge and agree that should any court of competent
jurisdiction find any provision contained in Exhibit A to this Agreement to be
invalid, illegal or unenforceable, such provision shall be modified only to the
minimum extent necessary to render the modified provision valid, legal and
enforceable.
[The remainder of this page has been intentionally left blank.]

8



--------------------------------------------------------------------------------



INTENDING TO BE LEGALLY BOUND, the Parties or their duly authorized
representatives have signed this Separation and General Release Agreement as of
the date first above written.


OMNICARE, INC.
/s/ Alexander M. Kayne
Name: Alexander Kayne
Title: SVP, General Counsel & Secretary



/s/ Randall A. Carpenter
Randall Carpenter


















9



--------------------------------------------------------------------------------



EXHIBIT A
NONCOMPETITION, NONSOLICITATION AND NONDISCLOSURE AGREEMENT
I, the undersigned, hereby acknowledge that Omnicare, Inc. and its subsidiary
and affiliated corporations (hereinafter collectively referred to as "Omnicare"
or the “Company’) provide pharmaceutical products and ancillary services,
including specialty pharmaceutical products and support services, to long-term
care facilities and other healthcare service providers.
In consideration of (1) my salary or wage, as shown on the official payroll
records of Omnicare, and the employee benefits offered and/or provided to me;
(2) the potential disclosure to me of Omnicare’s Confidential Information (as
defined below) in connection with such employment; (3) my access to Omnicare’s
Confidential Information; (4) the potential for my career development by reason
of such employment, including the opportunity to participate in the development
of new Confidential Information; (5) an offer of at-will employment, or
continued at-will employment, as the case may be; (6) my participation in the
merit increase plan, and/or receipt of any pay increase; (7) an offer of stock
awards or incentives through an Company plan; (8) the other promises contained
herein; and (9) other good and valuable consideration, Omnicare and I agree as
follows:
1.DEFINITIONS
(a)Products. As used in this Agreement, the term "Products" shall mean and
include all goods designed, developed, invented, tested, sold, licensed or
offered for sale or license by Omnicare at any time during or within (5) five
years before my employment with Omnicare.
(b)Business. As used in this Agreement, the term “Business” shall refer to
Omnicare’s business of providing pharmaceutical products and ancillary services,
including specialty pharmaceutical products and support services, to long-term
care facilities and other healthcare service providers.
(c)Competitor. As used in this Agreement, the term “Competitor” shall refer to
any individual, corporation, or other business entity that engages, in whole or
in part, in the same Business as Omnicare.
(d)Services. As used in this Agreement, the term "Services" shall mean and
include all services provided, or offered to be provided, by Omnicare at any
time during or within five (5) years before my employment with Omnicare.
(e)Product and Service Information. As used in this Agreement, the term "Product
and Service Information" shall mean and include the descriptions,
specifications, designs, numbers, names, suppliers, characteristics, costs,
prices, delivery and suitability of, and other information relating to, the
Products or the Services.
(f)Confidential Information. As used in this Agreement, the term "Confidential
Information" shall mean and include, without limitation, the Product and Service
Information and all other trade secrets and confidential information proprietary
to Omnicare, including, without limitation, (1) the names, addresses, contact
persons, purchasing histories, suppliers, equipment needs, equipment designs,
purchasing frequency, prices paid, and other information relating to the present
and prospective Customers of Omnicare; (2) information concerning the Business,
personnel, or systems and plans; (3) information learned or generated by
Omnicare with regard to the products, services, processes, designs, data,
personnel, and business of its Competitors; (4) computer technology, programs,
and data, whether online or off-loaded on disk format; (5) sales, marketing, and
prospecting methodologies; (6) plans and materials; and (7) any other such
plans, programs, methodologies and materials used in managing, marketing or
furthering the Business.
(g)Customer. As used in this Agreement, the term “Customer” shall refer to
Omnicare’s customers and shall include any and all individuals, organizations,
or business entities that: (1) were actual customers or clients of Omnicare
during my employment, or which were prospective customers of Omnicare within
that period of time; and (2) with which or whom I had contact or about whom I
obtained Confidential Information during my employment from Omnicare. For
purposes of this definition, an individual, organization, or business entity is
a “prospective” client or customer of Omnicare if I or any other Omnicare
employee, officer or manager took steps to obtain or secure the business of the
individual, organization, or business entity.
(h)Restricted Area. As used in this Agreement, the term “Restricted Area” shall
include the entire geographic area of the United States of America.

10



--------------------------------------------------------------------------------



(i)Restricted Period. As used in this Agreement, the term “Restricted Period”
shall include the twelve (12) months following the termination of my employment
with Omnicare for any reason, whether voluntary or involuntary.
(j)Inventions. As used in this Agreement, the term “Inventions” shall include
ideas, suggestions, inventions, trademarks, business plans, improvements,
variations, modifications, substitutes, and other developments or improvements
conceived by me, alone or with others, while I am employed by Omnicare, during
working hours, that are within the scope of Omnicare’s Business or that relate
to any Omnicare work or projects.
2.ACKNOWLEDGEMENTS
(a)    I acknowledge that in the course of my employment with Omnicare, I will
be exposed to Omnicare’s Confidential Information relating to the Business and
its operations, and that Omnicare’s Confidential Information is a valuable,
special, and unique asset belonging exclusively to Omnicare. I further
acknowledge that Omnicare has a legitimate right and business need to protect
its Confidential Information. I acknowledge that keeping Omnicare’s Confidential
Information confidential is essential to the growth and stability of Omnicare,
and that the unauthorized use or disclosure to any person or entity of any of
the Confidential Information will result in immediate and irreparable injury to
Omnicare.
(b)    I acknowledge that the services which I perform or will perform for
Omnicare are special, unique, extraordinary, and intellectual in character, and
that my employment with Omnicare places me in a position of confidence and trust
with the Customers and employees of Omnicare.
(c)    I acknowledge that the provisions set forth in this Agreement have been
specifically tailored to protect Omnicare’s legitimate business interests and
needs, that the provisions set forth in this Agreement are necessary in order to
protect and maintain the proprietary interests and other legitimate business
interests of Omnicare, and that the enforcement of such provisions will not
prevent me from earning a livelihood.
(d)    I acknowledge that my position with Omnicare may place me in a close
business relationship with Omnicare’s customers and/or agents or employees,
potentially involving me as the primary or even sole contact on behalf of
Omnicare.
(e)    I acknowledge that all provisions set forth in this Agreement are
reasonable in scope and specifically acknowledge that the definition of
“Restricted Area” is reasonable.
(f)    I acknowledge that and give Omnicare permission to contact my future
employers to determine my compliance with this Agreement or to communicate the
contents of this Agreement to such employers.
(g)    I further acknowledge that there is valid and valuable consideration for
this Agreement.
3.NON-COMPETITION
I shall not at any time during my employment with Omnicare, or during the
Restricted Period, engage directly or indirectly, whether as an employee,
officer, manager, director, shareholder, partner, consultant, or representative,
or in any other capacity, of or in association with any Competitor, in any
Business or activity within the Restricted Area that directly or indirectly
competes with Omnicare in the Business.
4.NONSOLICITATION OF CUSTOMERS
(a)While I am employed by the Company, and during the Restricted Period, I agree
to the following:
(b)I will not directly or indirectly contact, solicit, serve, cater or provide
any products or services similar to the Products or the Services to any
Customer, or attempt to directly or indirectly contact, solicit, serve, cater or
provide any products or services similar to the Products or the Services to any
Customer;
(c)I will not directly or indirectly influence solicit, induce, encourage,
influence or attempt to solicit, induce, encourage, or influence any Customer to
terminate any Business or patronage of Omnicare or to direct or transfer any
Business or patronage away from Omnicare; and
(d)I will not directly or indirectly interfere with or disrupt any relationship,
contractual or otherwise, between Omnicare, and its Customers, clients,
employees, contractors, agents, suppliers, distributors or other similar
parties.

11



--------------------------------------------------------------------------------



5.NON-SOLICITATION OF EMPLOYEES
I acknowledge that those officers, managers, or employees now or hereafter
associated with or employed by Omnicare are an integral part of Omnicare’s
Business and that it is extremely important for Omnicare not to lose such
officers, managers, or employees. Therefore, while I am employed by the Company,
and during the Restricted Period, I agree to the following:
(a)    I shall not directly or indirectly hire, engage, or attempt to hire or
engage any individual, who is or was an officer, manager, or employee of
Omnicare to work for or perform services for any other entity;
(b)    I shall not share any of Omnicare officer’s, manager’s, or employee’s
name or contact information with any other person or entity so that the person
or entity can speak to that individual about ending their employment with
Omnicare; and
(c)    I shall not participate in any interviewing or hiring of an Omnicare
officer, manager, or employee to work for any other person or entity.
6.SURVIVAL OF PRIOR RESTRICTIVE COVENANTS RELATED TO AN ACQUISITION OR MERGER. 
Notwithstanding anything in this Agreement, I acknowledge and agree that any
covenants restricting me from competing with Omnicare, from soliciting
Omnicare’s customers or from soliciting Omnicare’s employees in which I entered
in relation to Omnicare’s purchase of or merger with an entity engaged in the
Business (the “Acquisition Covenants”) shall remain in full force and effect
pursuant to their terms.  I further acknowledge and agree that I am bound for
the full term of the Acquisition Covenants and that during any time period in
which the term of the Acquisition Covenants and the Restricted Period may
coincide, I will be bound to comply concurrently with the Acquisition Covenants
and my obligations pursuant to this Agreement.
7.NONDISCLOSURE OF CONFIDENTIAL INFORMATION
I shall keep all of Omnicare’s Confidential Information in strict confidence and
shall not directly or indirectly reveal or disclose to any third party (except
in the performance of my normal and regular job duties or as authorized by
Omnicare’s Chief Executive Officer) all or any portion of Omnicare’s
Confidential Information, nor make use of Omnicare’s Confidential Information
for my own benefit, or for the benefit of any Competitor, regardless of whether
stored on paper, electronically, or memorized by me. I agree that during my
employment with Omnicare and thereafter, I will review and comply with all
Omnicare policies on privacy of Omnicare’s Confidential Information and patient
information. The restriction set forth in this Paragraph shall apply until the
end of time.
8.RETURN OF CONFIDENTIAL INFORMATION AND COMPANY PROPERTY
No later than five (5) business days following my separation from Omnicare for
any reason whatsoever, I shall return to Omnicare all Confidential Information
and all copies and abstracts thereof in my possession either at work, at home,
or elsewhere, whether in paper or electronic form. This includes Confidential
Information stored on my home computer, personal digital assistant (PDA), cell
phone, or any other data storage device. I will not download, copy, email, or
delete any information or files from any computer assigned or made available to
me by Omnicare, and I will not install any wiping utilities or programs that are
designed to or have the effect of deleting or overwriting any information or
files from any computer assigned or made available to me by Omnicare. After I
return all Confidential Information to Omnicare, I will delete the Confidential
Information from my home computer, cell phone, PDA, and/or other storage devices
and not maintain any paper or electronic copies whatsoever. I shall, upon
request, certify in writing and under penalty of perjury, that I did not retain
originals, copies, or abstracts of any Confidential Information. Furthermore, no
later than five (5) business days following my separation from Omnicare for any
reason whatsoever, I shall deliver to Omnicare all materials, documents, and
property, including, but not limited to, cellular phones, pagers, personal
computer equipment, demonstration equipment, supplies, brochures, price books,
customer lists, employee manuals, internal memoranda, keys, charge cards,
business cards, or similar items, that I received by reason of my employment
with Omnicare.

12



--------------------------------------------------------------------------------



9.OWNERSHIP OF INVENTIONS
All Inventions are the exclusive property of Omnicare. I agree to assist
Omnicare, at its expense, to obtain patents or other applicable legal
protections on such patentable Inventions, and agree to execute all documents
necessary to obtain such protections in the name of Omnicare.
(a)    Omnicare shall have a right of first refusal for an exclusive license to
all ideas, suggestions, inventions, trademarks, business plans, improvements,
variations, modifications, substitutes, and other developments or improvements
conceived by me, alone or with others, outside of work hours, while I am
employed by Omnicare, that are within the scope of Omnicare’s Business or that
relate to Omnicare work or projects. If, through good faith negotiations,
Omnicare and I cannot agree on the terms of such license, I may, free from any
obligation or liability, develop or license the idea, invention, trademark, or
other development or improvement as I choose.
(b)    I will disclose to Omnicare all Inventions that I develop or conceive,
alone or with others, during working hours and/or during the course of my
employment with Omnicare, that are within the scope of Omnicare’s Business or
that relate to any Omnicare work or projects. I agree to provide disclosure in
the form of sketches, drawings, devices, models, written descriptions or orally,
as may be requested by Omnicare.
(c)    I assign to Omnicare my entire right, title, and interest in and to any
and all Inventions, including all patent, copyright and trademark and patent
copyright and trademark application rights relating to them. I further agree to
execute any documents Omnicare shall deem necessary or desirable for the
transfer of rights to it, or for the preparation, filing, prosecution and
procuring of patent applications, trademark or trade name applications or
copyright registrations.
(d)    I shall assist Omnicare in the prosecution or defense of any action or
proceeding related to or arising from the rights and obligations set forth in
this Paragraph 9, including, but not limited to, testifying, reviewing
documents, and consulting with Omnicare and its counsel at such times and
locations as may be requested.
(e)    I understand that Omnicare will reimburse me for all reasonable
out-of-pocket costs incurred by me in performing the obligations of this
Paragraph 9 at the direction of or with the prior consent of Omnicare,
including, but not limited to, the preparation of documents, drawings, models
and plans, transfer and assignment of improvements, inventions, and other
discoveries described above.
10.CONSEQUENCES OF BREACH
I acknowledge and agree that, should I violate or otherwise breach any of the
terms of this Agreement, I shall not receive, and Omnicare will immediately
cease payment of, any and all sums remaining to be paid to me pursuant to any
severance agreement, change of control agreement, or any other agreement,
policy, or plan that may obligate Omnicare to provide cash payments or other
benefits to me after the termination of my employment with Omnicare (the
"Severance Agreements"), if any. I agree that the non-payment and/or cessation
of payments described in this Paragraph shall not constitute a breach of any
Severance Agreements. In such event, I will also be required to pay back to
Omnicare all sums or benefits paid or provided to me by Omnicare under the
Severance Agreements, if any. In the event that I engage in activities in
violation of Paragraph 3, Paragraph 4, Paragraph 5, Paragraph 6, or Paragraph 7
of this Agreement, then the Restricted Period shall automatically be extended
for a period equal to the period during which I shall have been in violation of
such Paragraphs.
11.INJUNCTIVE RELIEF
I acknowledge and agree that the provisions of Paragraphs 3, 4, 5, 6, or 7 of
this Agreement are reasonable and appropriate in all respects, and in the event
of any violation by me of any such provisions, Omnicare would suffer irreparable
harm and its remedies at law would be inadequate. Accordingly, in the event of
any violation, threatened violation, or attempted violation of any such
provisions by me, Omnicare shall be entitled to a temporary restraining order,
temporary and permanent injunctions, specific performance, and other equitable
relief. I agree to indemnify and hold Omnicare harmless from and against any and
all loss, cost, damage, or expense, including without limitation, attorneys’
fees that arise out of any breach by me of this Agreement. All rights and
remedies of Omnicare under this Agreement are cumulative and in addition to all
other rights and remedies which may be available to Omnicare from time to time,
under any other agreement, at law, or in equity.

13



--------------------------------------------------------------------------------



12.LIMITATIONS OF ACTIONS
I agree not to commence any action or suit related to my employment with
Omnicare: (1) more than six (6) months after the termination of my employment,
if the action or suit is related to the termination of my employment; or (2)
more than six (6) months after the event or occurrence on which my claim is
based, if the action or suit is based on an event or occurrence other than the
termination of my employment. I further agree to waive any statute of
limitations that is contrary to this Paragraph.
13.EMPLOYMENT AT WILL
I shall be an employee at will and nothing in this Agreement shall be construed
to grant to me any right to continuing employment on any terms or for any period
of time. I acknowledge that my employment with Omnicare may be terminated by
either me or Omnicare at any time, for any reason, with or without notice.
14.CONTINUATION OF AGREEMENT
This Agreement shall continue in effect during my employment with Omnicare and
shall remain in effect following the termination of my employment with Omnicare
for any reason, whether voluntary or involuntary, with or without cause.
15.REPRESENTATIONS AND WARRANTIES
I hereby represent and warrant that the following statements are true and shall
remain true during the term of this Agreement. I understand that Omnicare has
relied upon these representations and warranties in connection with the decision
to hire and/or retain me as an employee.
I am not a party to any contractual arrangement with any entity that is in the
nature of a noncompetition or nonhire agreement.
My acceptance of employment or my continued employment with Omnicare will not
constitute a breach of any prior employment agreement or restrictive covenant
with any entity.
I have not disclosed or agreed to disclose any confidential or proprietary
business information or trade secrets of any entity in any communications with
Omnicare.
In performing my duties for Omnicare, I will be able to carry out my employment
responsibilities without breaching any duties or misappropriating confidential
or proprietary business information or trade secrets of any other entity.
I have not been asked by any Omnicare representative to disclose to or use on
behalf of the Company any confidential or proprietary business information or
trade secrets of any entity, and I will not disclose to or use on behalf of the
Company any such information.
I have not copied any customer lists, files, records, databases or other
electronically maintained information, or records of any entity in violation of
any law or agreement, and I have not brought with me or retained copies of any
such information or any other non-public business or financial information or
trade secrets of any entity.
I represent and warrant that I will provide a copy of this Agreement to all
employers and/or prospective employers with whom I apply during my employment
and during the Restricted Period following the termination of my employment.
16.GOVERNING LAW AND FORUM, WAIVER OF JURY TRIAL AND     REMEDIES
This Agreement shall be construed and enforced in accordance with the laws of
the State of Ohio without regard to its choice of laws provisions. All actions
arising from or relating to this Agreement shall be commenced in a federal or
state court located within the state of Ohio, and I hereby consent to the
exercise of personal jurisdiction by and venue in any such court. If such court
should deem any covenant herein to be invalid, illegal or unenforceable, such
covenant shall be modified so that the scope of the covenant is reduced only to
the minimum extent necessary to render the modified covenant valid, legal and
enforceable. The Parties hereby knowingly, voluntarily, and intentionally waive
their right to a jury trial with respect to any claims arising in connection
with this Agreement. I also acknowledge that the remedy at law for any breach or
threatened breach of this Agreement will be inadequate and, accordingly, that
Omnicare shall, in addition to all other available remedies (including, without
limitation, seeking such damages as

14



--------------------------------------------------------------------------------



they can show they have sustained by reason of such breach), be entitled to
injunctive relief. All rights and remedies of Omnicare under this Agreement are
cumulative and in addition to all other rights and remedies which may be
available to Omnicare from time to time, under any other agreement, at law, or
in equity.
17.COOPERATION AND NOTICE
I agree to assist the Company with respect to all reasonable requests to provide
documents, testify, or otherwise assist in connection with any legal proceeding
relating to the Company, including but not limited to, any Federal, state or
local government audit, proceeding or investigation, other than proceedings
relating to the enforcement of this Agreement or other proceedings in which I am
a named party whose interests are adverse to those of the Company. In addition,
unless otherwise required by law, I agree to immediately notify the General
Counsel of the Company of all subpoenas issued to me or contact made with me by
any government official or law enforcement agency relating in any way to
Omnicare or to my employment and to provide the Company with a copy of any
subpoena upon receipt. Nothing in this Paragraph shall prevent me from
communicating with government officials or law enforcement or participating in
any government or law enforcement investigation.
18.CAPACITY TO ENTER AGREEMENT
I represent and warrant that I am entering into this Agreement freely and
voluntarily, intending to be bound thereby. I affirm that I am able to comply
with this Agreement, even after the termination of my employment with Omnicare.
19.BINDING EFFECT AND ASSIGNMENT
This Agreement shall be binding upon and inure to my benefit and the benefit of
my heirs, assigns, successors and legal and personal representatives. This
Agreement shall inure to the benefit of Omnicare, its subsidiaries, affiliates,
and related entities, as well as Omnicare’s successors and assigns.
20.ENTIRE AGREEMENT AND AMENDMENT AND WAIVER
This Agreement together with any covenants restricting me from competing with
Omnicare, from soliciting Omnicare’s customers or from soliciting Omnicare’s
employees in which I entered in relation to Omnicare’s purchase of or merger
with an entity engaged in the Business (the “Acquisition Covenants”) shall
remain in full force and effect pursuant to their terms and together constitute
the entire agreement with respect to its subject matter and supersedes all prior
and contemporaneous promises, understandings and agreements relating to this
subject matter. No provision of this Agreement may be amended, altered, or
waived except in a writing, expressly referring to this Agreement, signed by the
undersigned and Omnicare's General Counsel, but with respect to Omnicare’s
Executive Officers, signed by both the Chief Executive Officer and the General
Counsel. The waiver by Omnicare of a breach by me shall not operate or be
construed as a waiver of any subsequent breach by me or any other employee.
21.SEVERABILITY
In the event that any provision or portion of this Agreement or its application
shall be held invalid or unenforceable, it shall be deemed severable and shall
not affect any other provision of the Agreement, which shall continue in full
force and effect.
22.INTERPRETATION
No rule of construction requiring interpretation against the draftsman hereof
shall apply in the interpretation of this Agreement.
23.COUNTERPARTS
This Agreement may be executed in several counterparts, each of which shall
constitute an original, but all of which shall constitute one and the same
instrument. Facsimile and electronic copies of this executed Agreement or signed
counterparts shall be deemed originals.



15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed or caused its duly
authorized officer to execute this Agreement, as of the 13th day of March, 2013.


/s/ Randall A. Carpenter
Signature
 
Randall A. Carpenter
Print Full Name
 
3/13/13
Date








16



--------------------------------------------------------------------------------



EXHIBIT B
GENERAL RELEASE
I, Randall Carpenter, on behalf of myself and my heirs, executors,
administrators and assigns, in consideration of the benefits provided in Section
3 of the Separation and General Release Agreement between Omnicare, Inc. (the
“Company”), and Randall Carpenter, dated as of February 27, 2014 (the
“Separation Agreement”), to which this General Release (the “Release”) is
attached, do hereby knowingly and voluntarily release and forever discharge the
Company and its parent corporation, affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to throughout
the remainder of this Release as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which I have or may have against
Releasees as of the date of execution of this Release, including, but not
limited to, any alleged violation of:
•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Age Discrimination in Employment Act of 1967 (“ADEA”);

•
The Worker Adjustment and Retraining Notification Act;

•
The Fair Credit Reporting Act;

•
The Family and Medical Leave Act;

•
The Equal Pay Act;

•
The False Claims Act (including the qui tam provisions thereof);

•
The Sarbanes-Oxley Act of 2002;

•
The Older Workers Benefit Protection Act;

•
any other federal, state or local law, rule, regulation, or ordinance;

•
any public policy, contract, tort, or common law; or

•
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.

If any claim is not subject to release, to the extent permitted by law, I waive
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other Releasee is a party.
This Release shall not, however, apply to any obligation of the Company pursuant
to the Separation Agreement, any rights to indemnification from the Company I
may have or any benefit to which I am entitled under any tax qualified pension
plan of the Company or its affiliates, COBRA continuation coverage benefits or
any other welfare benefits required to be provided by statute (claims with
respect thereto, collectively, "Excluded Claims").
I have been given but have voluntarily declined twenty-one (21) days to review
this Release. I have been advised to consult with an attorney prior to signing
of this. I understand that I may revoke my signature to this Release for a
period of seven (7) calendar days following the date on which I sign this
Release. Any revocation within this period must be submitted, in writing, to J.
Phenise Poole, Associate General Counsel, and state, “I hereby revoke my
acceptance of the General Release.” The revocation must be personally delivered
to J. Phenise Poole or her designee, or mailed to Omnicare, Inc., 900 Omnicare
Center, 201 E. Fourth Street, Cincinnati, Ohio 45202, and postmarked within
seven (7) calendar days after Executive signs this Release. Executive agrees
that any modifications, material or otherwise, made to this Release do not
restart or affect in any manner the original up to twenty-one (21) calendar day
consideration period. By signing this Release, Executive freely and knowingly,
and after due consideration, enters into this Release intending to waive, settle
and release all claims Executive has or might have against Releasees.
I further agree, warrant, promise and covenant that, to the maximum extent
permitted by law, neither I, nor any person, organization, or other entity
acting on my behalf has filed or will file, sued or will sue, caused or will
cause, or permitted or will permit to be filed, initiated or will initiate any
lawsuit for damages or other relief (including injunctive, declaratory, monetary
or other relief) against the Releasees other than Excluded Claims. I have not
assigned or

17



--------------------------------------------------------------------------------



transferred, and will not assign or transfer, any claim that I am waiving and
releasing herein, nor have I purported to do so.
This Release will be governed by and construed in accordance with the laws of
the State of Ohio. If any provision in this Release is held invalid or
unenforceable for any reason, the Executive intends that such portion be
modified to make it enforceable to the maximum extent permitted by law. If any
such portion cannot be modified to be enforceable, the remaining provisions
shall be construed as if the invalid or unenforceable provision had not been
included.
For the avoidance of doubt, nothing contained herein shall preclude me from
enforcing my rights to the benefits due and owing to me under the Separation
Agreement. I also acknowledge that any dispute regarding the terms of this
Release shall be subject to Section 11(g) of the Separation Agreement.


IN WITNESS WHEREOF, I have executed this Executive Release on this 28th day of
March, 2014.


/s/ Randall A. Carpenter
Randall A. Carpenter




18

